           Case 14-31651      Doc 33      Filed 10/23/18 Entered 10/23/18 13:46:15                 Desc Main
                                            Document     Page 1 of 2


Printed:     09/25/2018 3.15 PM              Trustee's Compensation
Debtor: HARRIS, CHUNTA N.                                                        Case: 14-31651

   Computation of Compensation
     Total disbursements to other than the debtor are:                                                        50,000.00
     Pursuant to 11 U.S.C. 326, compensation is computed as follows:
              25% of First $5,000                                              5,000.00     =                  1,250.00
              10% of Next $45,000                                             45,000.00     =                  4,500.00
               5% of Next $950,000                                                 0.00     =                      0.00
               3% of Balance                                                       0.00     =                      0.00

                                                     Calculated Total Compensation:                           $5,750.00
                                                                     Plus Adjustment:                              0.00
                                                                Total Compensation:                           $5,750.00
                                                                 Less Previously Paid:                             0.00
                                                     Total Compensation Requested:                            $5,750.00

   Trustee Expenses
  No Expenses to report.

                                                                  Subtotal Expenses:                                $0.00
                                                                     Plus Adjustment:                                0.00
                                                                     Total Expenses:                                $0.00
                                                                 Less Previously Paid:                               0.00
                                                          Total Expenses Requested:                                 $0.00

    The undersigned Trustee certifies under penalty of perjury that the foregoing is true and correct to the best
of his/her knowledge and requests the United States Trustee to approve this report and accounts and requests
the Court to provide for notice and opportunity for a hearing under 11 U.S.C. 330(a), 502(b), and 503(b) and to
thereafter award final compensation or reimbursement of expenses and to make final allowance for the
purposes of distribution to claims, administrative expenses, and other payments stated in this report and
account.

   WHEREFORE, the Trustee requests that this application be approved by this Court and that the Trustee be granted
an allowance of $5750.00 as compensation and $0.00 for reimbursement of expenses. The Trustee further states that
no payments have been made or promised to him/her for services rendered or to be rendered in any capacity in this
case. No agreement or understanding exists between applicant and any other person for sharing compensation
received or to be received.




Dated:       09/25/2018                                         /s/ Michael Desmond
                                                       Signed:___________________________________________

                                                       Michael Desmond, TRUSTEE
                                                       10 South LaSalle
                                                       Chicago, IL 60603
Case 14-31651      Doc 33     Filed 10/23/18 Entered 10/23/18 13:46:15             Desc Main
                                Document     Page 2 of 2



                             TASKS PERFORMED BY TRUSTEE


 1. The Trustee reviewed the Debtor’s Schedules of Assets and Liabilities and Statement of
    Financial Affairs. The Trustee conducted an examination of the Debtor at the Section
    341 meeting of creditors.

 2. The Trustee reviewed and analyzed the Debtor’s bank records, insurance documents, tax
    documents and other materials as part of his investigation into the Debtor’s assets and
    finances and to verify the disposition of the Debtor’s pre-petition assets.

 3. The Trustee investigated the personal injury claim identified by the Debtor.

 4. Trustee retained special counsel to pursue personal injury claim on behalf of the estate.

 5. Trustee worked with special counsel to negotiate a settlement in the case.

 6. Trustee prepared and filed a motion seeking approval of the settlement with the
    Bankruptcy Court.

 7. The Trustee managed the estate’s cash on hand. This included investing the estate’s
    funds in interest bearing accounts and maintaining a report of cash receipts and
    disbursements. The Trustee prepared annual reports for this estate for the United States
    Trustee’s Office.

 8. The Trustee attended to tax issues concerning the estate and determined that the estate did
    not have to file income tax returns.

 9. The Trustee reviewed the claims filed in this case. The Trustee prepared his Final
    Report for the Court and the United States Trustee’s Office.

 10. The Trustee will attend the hearing on the Final Report, distribute the available estate
     funds to the creditors of the Debtor and prepare a Final Account for the Court and the
     United States Trustee’s Office.
